Exhibit 10.1

SIXTH AMENDMENT AND RESTATEMENT AGREEMENT, dated as of June 26, 2013 (this
“Amendment”), to the FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 23, 2006, as amended and restated on January 29, 2007, as further amended
and restated on May 23, 2007, as further amended and restated on
October 22, 2010, as further amended and restated on September 30, 2011, as
further amended and restated on December 11, 2012 (as heretofore amended, the
“Existing Credit Agreement”), among TRAVELPORT LLC, a Delaware limited liability
company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated under the
laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company incorporated under
the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À
R.L., a société à responsabilité limitée incorporated under the laws of
Luxembourg (“TDS Intermediate Parent”), UBS AG, STAMFORD BRANCH, as
Administrative Agent (in such capacity, the “Existing Administrative Agent”),
Collateral Agent and L/C Issuer (in such capacity, the “Existing L/C Issuer”),
UBS LOAN FINANCE LLC, as Swing Line Lender, the Lenders from time to time party
thereto (the “Existing Lenders”), CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, and the other parties thereto.

A. The Borrower has requested that, on the Sixth Amendment and Restatement
Effective Date (as defined below), (a) the persons set forth on Schedule A
hereto under the caption “Refinancing Revolving Credit Lenders” (the
“Refinancing Revolving Credit Lenders”) provide new Revolving Credit Commitments
(as defined in the Restated Credit Agreement (as defined below)) to the Borrower
in an aggregate principal amount equal to $120,000,000 (the “Refinancing
Revolving Credit Commitments”; the loans made thereunder being referred to
herein as the “Refinancing Revolving Credit Loans”), with respect to which the
Existing Administrative Agent shall continue to serve as administrative agent
(in such capacity, the “Revolving Administrative Agent”), (b) the persons set
forth on Schedule A hereto under the caption “Refinancing Term Lenders” (the
“Refinancing Term Lenders” and, together with the Refinancing Revolving Credit
Lenders, the “Refinancing Lenders”) make new Term Loans (as defined in the
Restated Credit Agreement) to the Borrower in an aggregate principal amount
equal to $1,553,800,000 (the “Refinancing Term Loans”; the commitments to make
such term loans being referred to herein as the “Refinancing Term Commitments”),
with respect to which Credit Suisse AG shall serve as administrative agent (in
such capacity, the “Term Administrative Agent” and, together with the Revolving
Administrative Agent, the “New Administrative Agents”) and (c) Credit Suisse AG
become the L/C Issuer (in such capacity, the “New L/C Issuer”) and provide cash
collateralized Letters of Credit (the “New Letters of Credit”).



--------------------------------------------------------------------------------

B. The Refinancing Revolving Credit Lenders are willing to provide the
Refinancing Revolving Credit Commitments and the Refinancing Term Lenders are
willing to make the Refinancing Term Loans to the Borrower on the Sixth
Amendment and Restatement Effective Date and, in connection therewith, UBS AG,
Stamford Branch, and Credit Suisse AG are willing to serve as the Revolving
Administrative Agent and the Term Administrative Agent, respectively, and the
New L/C Issuer is willing to become the L/C Issuer (as defined in the Restated
Credit Agreement), in each case on the terms and subject to the conditions set
forth herein and in the Restated Credit Agreement.

C. Substantially simultaneously with the effectiveness of this Amendment and
upon the terms and subject to the conditions set forth herein and in Article IV
of the Restated Credit Agreement, the Borrower intends to (a) use the net cash
proceeds of the Refinancing Term Loans to (i) repay in full (A) all Tranche B
Dollar Term Loans (as defined in the Existing Credit Agreement) outstanding on
the Sixth Amendment and Restatement Effective Date, (B) all Euro Term Loans (as
defined in the Existing Credit Agreement) outstanding on the Sixth Amendment and
Restatement Effective Date, (C) all Tranche S Term Loans (as defined in the
Existing Credit Agreement) outstanding on the Sixth Amendment and Restatement
Effective Date and (D) all Revolving Credit Loans (as defined in the Existing
Credit Agreement) outstanding on the Sixth Amendment and Restatement Effective
Date (the loans referred to in the foregoing clauses (A) through (D), the
“Pay-Out Obligations”) and (ii) pay fees and expenses incurred in connection
with the foregoing, and (b) terminate in whole all Revolving Credit Commitments
and Synthetic L/C Commitments, in each case outstanding on the Sixth Amendment
and Restatement Effective Date immediately prior to giving effect to this
Amendment (such repayments, payments and terminations, the “Pay-Out and
Termination”);

D. Substantially simultaneously with the effectiveness of the Pay-Out and
Termination and upon the terms and subject to the conditions set forth herein
and in the Restated Credit Agreement, the Borrower, Holdings, Intermediate
Parent, TDS Intermediate Parent, the Existing Administrative Agent, the
Collateral Agent, the Existing L/C Issuer, the Swing Line Lender and the Lenders
under the Existing Credit Agreement party hereto constituting the Required
Lenders (the “Existing Required Lenders”) desire to amend and restate the
Existing Credit Agreement in its entirety (the “Amendment and Restatement”) in
the form of the Sixth Amended and Restated Credit Agreement attached hereto as
Exhibit A (the “Restated Credit Agreement”); and

E. It is the intention of all parties hereto that the Amendment and Restatement,
the establishment of the Refinancing Revolving Credit Commitments, the
establishment of the Refinancing Term Commitments and the making of Refinancing
Term Loans thereunder, the Pay-Out and Termination and the other related
transactions contemplated herein (collectively, the “Transactions”) occur
substantially simultaneously and become fully effective as of the Sixth
Amendment and Restatement Effective Date.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the Existing
Administrative Agent, the Revolving Administrative Agent, the Term
Administrative

 

2



--------------------------------------------------------------------------------

Agent, the Collateral Agent, the Existing L/C Issuer, the New L/C Issuer, the
Swing Line Lender, the Amendment Arrangers (as defined below), the Existing
Required Lenders and the Refinancing Lenders hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Existing Credit Agreement or the Restated Credit Agreement, as
the context may require. The provisions of Section 1.02 of the Existing Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis. The
term “Amendment Arrangers” means Credit Suisse Securities (USA) LLC, UBS
Securities LLC, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding,
Inc. in their capacities as the joint lead arrangers and joint bookrunners for
this Amendment.

SECTION 2. Refinancing Revolving Credit Loans. (a) Subject to the terms and
conditions set forth herein and in the Restated Credit Agreement, all Revolving
Credit Commitments in effect immediately prior to the Sixth Amendment and
Restatement Effective Date (the “Existing Revolving Credit Commitments”) are
hereby terminated pursuant to Section 2.06(a) of the Existing Credit Agreement.

(b) Subject to the terms and conditions set forth herein and in the Restated
Credit Agreement, simultaneously with the termination of the Revolving
Commitments pursuant to clause (a) above, each Refinancing Revolving Credit
Lender agrees, severally and not jointly, to provide, on the Sixth Amendment and
Restatement Effective Date, a Refinancing Revolving Credit Commitment to the
Borrower in the aggregate principal amount set forth opposite such Refinancing
Revolving Credit Lender’s name on Schedule A hereto as set forth in
Section 2.01(b) of the Restated Credit Agreement.

(c) From and after the Sixth Amendment and Restatement Effective Date, unless
the context shall otherwise require, each Refinancing Revolving Credit Lender
shall constitute a Revolving Credit Lender and a Lender, its Refinancing
Revolving Credit Commitments shall constitute Revolving Credit Commitments and
Commitments, and any extension of credit made thereunder shall constitute a
Revolving Credit Loan and a Loan, in each case for all purposes of the Restated
Credit Agreement and the other Loan Documents.

(d) The proceeds of the Refinancing Revolving Credit Loans shall be used by the
Borrower for working capital and other general corporate purposes of Holdings
and its Subsidiaries, including the financing of Permitted Acquisitions.

(e) If there are any Revolving Credit Loans or Swing Line Loans outstanding
immediately prior to the Sixth Amendment and Restatement Effective Date (such
Loans, “Existing Revolving Loans”), such Existing Revolving Loans shall be
prepaid in full by the Borrower on the Sixth Amendment and Restatement Effective
Date, which prepayment shall be accompanied by accrued and unpaid interest on
the Existing Revolving Loans being prepaid and any other amounts required to be
paid in respect thereof. Such prepayment may be financed (subject to
satisfaction of applicable borrowing conditions herein) with the proceeds of
Refinancing Term Loans made on the Sixth Amendment and Restatement Effective
Date by the Refinancing Term Lenders.

 

3



--------------------------------------------------------------------------------

SECTION 3. Refinancing Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Restated Credit Agreement, each Refinancing Term Lender
agrees, severally and not jointly, to make, on the Sixth Amended and Restatement
Effective Date, Refinancing Term Loans to the Borrower in the amount set forth
opposite such Refinancing Term Lender’s name on Schedule A hereto as set forth
in Section 2.01(a) of the Restated Credit Agreement.

(b) From and after the Sixth Amendment and Restatement Effective Date, unless
the context shall otherwise require, each Refinancing Term Lender shall
constitute a Term Lender and a Lender, its Refinancing Term Commitments shall
constitute Term Commitments and Commitments and its Refinancing Term Loans shall
constitute Term Loans and Loans, in each case for all purposes of the Restated
Credit Agreement and the other Loan Documents.

(c) Unless previously terminated, the Refinancing Term Commitments shall
terminate upon the making of the Refinancing Term Loans on the Sixth Amendment
and Restatement Effective Date.

(d) The proceeds of the Refinancing Term Loans shall be used by the Borrower
solely (i) to repay in full all Pay-Out Obligations, (ii) to pay fees and
expenses incurred in connection with the transactions contemplated by this
Amendment, (iii) to fund the L/C Facility Collateral Account and (iv) to the
extent of any remaining proceeds, for general corporate purposes.

SECTION 4. Letters of Credit; L/C Issuer. (a) Subject to the terms and
conditions set forth herein and in the Restated Credit Agreement, all Synthetic
L/C Commitments in effect immediately prior to the Sixth Amendment and
Restatement Effective Date (the “Existing L/C Commitments”) are hereby
terminated pursuant to Section 2.06(a) of the Existing Credit Agreement.

(b) Subject to arrangements agreed between the Borrower and the Existing L/C
Issuer, each Letter of Credit issued by the Existing L/C Issuer and outstanding
on the Sixth Amendment and Restatement Effective Date (the “Surviving L/C
Obligations”) shall remain in effect on and after the Sixth Amendment and
Restatement Effective Date, in each case until its expiration pursuant to the
terms set forth therein as of the Sixth Amendment and Restatement Effective Date
(it being understood and agreed that the Existing L/C Issuer shall have no
further obligation to issue Letters of Credit from and after the Sixth Amendment
and Restatement Effective Date).

(c) Subject to arrangements agreed between the Borrower and the Existing L/C
Issuer and notwithstanding anything to the contrary in Section 2.06(d) of the
Existing Credit Agreement, the Existing L/C Issuer may, on or after the Sixth
Amendment and Restatement Effective Date, release to the Borrower funds from the
Tranche S Collateral Account to the extent the Existing L/C Issuer determines
that such funds are in excess of amounts required to cash collateralize the
Surviving L/C Obligations.

 

4



--------------------------------------------------------------------------------

(d) Subject to the terms and conditions set forth herein and in the Restated
Credit Agreement, including the establishment of the L/C Facility Collateral
Account, the New L/C Issuer agrees to become the L/C Issuer and issue New
Letters of Credit under the Restated Credit Agreement as provided in
Section 2.03 thereof.

(e) Unless the context shall otherwise require, the New L/C Issuer shall
constitute the L/C Issuer and the New Letters of Credit shall constitute Letters
of Credit, in each case for all purposes of the Restated Credit Agreement and
the other Loan Documents.

SECTION 5. Pay-Out. (a) In connection with the foregoing and concurrently with
the making of the Refinancing Term Loans on the Sixth Amendment and Restatement
Effective Date, the Borrower shall cause a payment to be made to the Existing
Administrative Agent (which payment may include the incurrence of certain
Refinancing Term Loans) in an amount equal to the total amount set forth on
Schedule B hereto (the “Pay-Out Amount”) representing all amounts owing in
connection with the Pay-Out Obligations as of 9:00 a.m. (New York City time) on
June 26, 2013, including any and all amounts of principal, accrued interest,
fees, penalties and premiums, if any, and indemnity amounts (all as set forth in
detail on Schedule B hereto) (but excluding any obligations of the Borrower set
forth in Article 3 or Sections 9.07, 10.04 or 10.05 of the Existing Credit
Agreement and any other expense reimbursement, contingent indemnity or other
obligations which by the terms of the Existing Credit Agreement or any other
Loan Document expressly survive).

(b) The Borrower hereby authorizes and directs the Existing Administrative Agent
to apply the proceeds of the Refinancing Term Loans to pay the Pay-Out
Obligations on the Sixth Amendment and Restatement Effective Date.

(c) The Pay-Out Amount has been calculated assuming payment on June 26, 2013
(the “Pay-Out Date”). If the Pay-Out Amount is not paid to the Existing
Administrative Agent as provided above by 1:00 p.m. (New York City time) on the
Pay-Out Date, the Pay-Out Amount shall be recalculated to reflect changes
thereto.

(d) The Borrower and each of the other Loan Parties hereby acknowledge and agree
that the obligations and liabilities of the Loan Parties under the Existing
Credit Agreement and other Loan Documents shall be reinstated with full force
and effect if, at any time on or after the Pay-Out Date, all or any portion of
the Pay-Out Amount paid to the Existing Administrative Agent or any Existing
Lender is voided or rescinded or must otherwise be returned by the Existing
Administrative Agent or any such Existing Lender to the Borrower or any other
Loan Party upon the Borrower’s or any other Loan Party’s insolvency, bankruptcy
or reorganization or otherwise, all as though such payment had not been made;
provided that each of the parties hereto hereby acknowledges and agrees that any
such reinstatement shall not effect the validity of this Amendment, the Restated
Credit Agreement or any other Loan Document.

 

5



--------------------------------------------------------------------------------

SECTION 6. Amendment and Restatement. (a) Effective as of the Sixth Amendment
and Restatement Effective Date the Existing Credit Agreement is hereby amended
and restated in its entirety to be in the form of the Sixth Amended and Restated
Credit Agreement attached as Exhibit A hereto (the Existing Credit Agreement as
so amended and restated, the “Restated Credit Agreement”); provided, however,
that (x) the amendment of any provision of the Existing Credit Agreement that is
not permitted to be amended without the consent of each Lender and (y) the
modification of any of the other terms of the Existing Credit Agreement other
than those necessary (or, in the reasonable judgment of the Existing
Administrative Agent and the Borrower, as appropriate) to enable the Refinancing
Term Loans and the Refinancing Revolving Credit Commitments to be made, and the
Payout and Termination to be consummated on the Sixth Amendment and Restatement
Effective Date, in each case in accordance with this Amendment shall not become
effective until (i) the Payout and Termination has been effected, (ii) this
Amendment has become effective in accordance with the terms hereof, (iii) the
Refinancing Term Lenders have made the Refinancing Term Loans on the Sixth
Amendment and Restatement Effective Date and (iv) the Refinancing Revolving
Credit Lenders have provided the Refinancing Revolving Credit Commitments on the
Sixth Amendment and Restatement Effective Date.

(b) Subject to the following proviso, each schedule and exhibit referred to in
the Restated Credit Agreement shall be deemed to refer to the corresponding
schedule or exhibit, as applicable, set forth in the Existing Credit Agreement;
provided that each schedule and exhibit set forth on Annex I hereto shall amend
and restate the corresponding schedule or exhibit, as applicable, set forth in
the Existing Credit Agreement.

SECTION 7. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that:

(a) The execution, delivery and performance by Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower of this Amendment, and the consummation
of the transactions contemplated hereby, are within their respective corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of any such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Restated Credit Agreement), or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or which affects such Person or the properties of such Person or any of
its Subsidiaries, or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
properties is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

6



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, and constitutes a
legal, valid and binding obligation of each such Person, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.

(c) None of the Collateral Documents in effect on the Sixth Amendment and
Restatement Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Amendment. Subject to execution and delivery of the post-closing documents set
forth on Schedule 7A, the Guarantees created under such Collateral Documents
will continue to guarantee the Obligations (as the Obligations are modified
hereunder and, in respect of Collateral Documents governed by Luxembourg law, to
the extent the definition of the obligations secured thereby is modified
pursuant to a Luxembourg law-governed amendment agreement between the parties to
such Luxembourg law-governed Collateral Documents to reflect the modification of
the Obligations hereunder) to the same extent as they guaranteed the Obligations
immediately prior to the Sixth Amendment and Restatement Effective Date. Subject
to execution and delivery of the post-closing documents set forth on Schedule
7A, (i) the Liens created under such Collateral Documents will continue to
secure the Obligations (as the Obligations are modified hereunder and, in
respect of Collateral Documents governed by Luxembourg law, to the extent the
definition of the obligations secured thereby is modified pursuant to a
Luxembourg law-governed amendment agreement between the parties to such
Luxembourg law-governed Collateral Documents to reflect the modification of the
Obligations hereunder), and will continue to be perfected, in each case, to the
same extent as they secured the Obligations or were perfected immediately prior
to the Sixth Amendment and Restatement Effective Date, and (ii) no further
document, instrument or agreement, or any recording, filing, re-recording or
re-filing of any such Collateral Document or any notice of a Lien created
thereby, is required, as a result of this Amendment in order to maintain the
effectiveness, perfection and priority of such Liens or to maintain the
validity, binding effect or enforceability of such Guarantees.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Restated Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the Sixth
Amendment and Restatement Effective Date (in each case, except to the extent
that any representation or warranty specifically refers to an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on such respective dates.

(e) After giving effect to this Amendment and the Transactions, including the
Borrowing of Refinancing Term Loans contemplated hereby, no Default has occurred
and is continuing.

 

7



--------------------------------------------------------------------------------

SECTION 8. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Sixth Amendment and Restatement Effective Date”):

(a) The Amendment Arrangers shall have executed a counterpart hereof and shall
have received duly executed counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, Intermediate Parent, TDS Intermediate
Parent, the Borrower, the Existing Administrative Agent, the Revolving
Administrative Agent, the Term Administrative Agent, the Collateral Agent, the
Existing L/C Issuer, the New L/C Issuer, the Swing Line Lender, the Amendment
Arrangers, the Existing Required Lenders and the Refinancing Lenders (it being
understood that each Lender’s delivery of an executed signature page shall be
irrevocable).

(b) The Amendment Arrangers shall have received the following, each of which
shall be originals, electronic copies or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party:

(i) such documents and certificates as the Amendment Arrangers may reasonably
request relating to the organization, existence and good standing of Holdings,
Intermediate Parent, TDS Intermediate Parent, the Borrower and each other
Domestic Guarantor, the authorization of the transactions contemplated hereby
and any other legal matters relating to such Loan Party, all in form and
substance reasonably satisfactory to the Amendment Arrangers;

(ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher & Flom LLP,
New York counsel to the Loan Parties, (B) Conyers Dill & Pearman, special
Bermuda counsel to Holdings, (C) Hassans, special Gibraltar counsel to
Intermediate Parent and (D) Arendt & Medernach, special Luxembourg counsel to
TDS Intermediate Parent, in each case in form and substance reasonably
satisfactory to the Amendment Arrangers;

(iii) a certificate from the Chief Financial Officer of the Borrower dated the
Sixth Amendment and Restatement Effective Date, certifying as to the accuracy of
the representations and warranties set forth in Section 7 hereof; and

(iv) evidence that all actions, recordings and filings that the Collateral Agent
and the New Administrative Agents may deem reasonably necessary to satisfy the
Collateral and Guarantee Requirement shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent and the New Administrative Agents.

(c) Each Loan Party shall have entered into a written instrument in form and
substance reasonably satisfactory to the New Administrative Agents pursuant to
which it confirms that it consents to this Amendment and reaffirms that the
Collateral Documents to which it is party will continue to apply in respect of
the Restated Credit Agreement and the Obligations of such Loan Party hereunder
and thereunder.

 

8



--------------------------------------------------------------------------------

(d) The Borrower shall have applied, concurrently with the making of the
Refinancing Term Loans, the proceeds of the Refinancing Term Loans to pay, or
shall have otherwise satisfied, the Pay-Off Amount.

(e) The Term Administrative Agent shall have received a Committed Loan Notice
with respect to the Refinancing Term Loans setting forth the information
specified in Section 2.02(a) of the Restated Credit Agreement.

(f) The Existing Administrative Agent, the New Administrative Agents and the
Amendment Arrangers shall have received all fees and other amounts due and
payable to them in connection with this Amendment and the Transactions and
invoiced before the Sixth Amendment and Restatement Effective Date, including
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid by any Loan Party in connection with the Amendment.

(g) The New Administrative Agents shall have received all documentation and
other information with respect to each Loan Party requested by either New
Administrative Agent prior to the Sixth Amendment and Restatement Effective Date
and required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

SECTION 9. Effect of this Amendment; Amendment Arrangers; Certain
Authorizations. (a) Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Agents, the Arrangers, the L/C
Issuers, the Swing Line Lender or the Lenders under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Sixth Amendment and Restatement Effective Date, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the Existing
Credit Agreement in any other Loan Document, shall be deemed to be a reference
to the Existing Credit Agreement as amended hereby. This Amendment shall
constitute a “Loan Document” for all purposes of the Existing Credit Agreement,
the Restated Credit Agreement and the other Loan Documents.

(c) The Existing L/C Issuer, the New L/C Issuer, the Swing Line Lender, the
Amendment Arrangers and the Refinancing Lenders hereby authorize each of the
Revolving Administrative Agent and the Term Administrative Agent to enter into
such amendment or amendments to the Restated Credit Agreement or any other Loan

 

9



--------------------------------------------------------------------------------

Document as shall be appropriate, in the judgment of the New Administrative
Agents, to give effect to the transactions contemplated hereby (including the
Loan and Commitment conversions) or to cure any ambiguity, omission, defect or
inconsistency relating to effectuation of the transactions contemplated hereby.

(d) On and after the Sixth Amendment and Restatement Effective Date, the
Amendment Arrangers and their respective officers, directors, employees, agents
and attorneys-in-fact (collectively, the “Amendment Arranger Related Persons”)
shall have the benefit of all the exculpatory, reimbursement and indemnity
provisions that are set forth in the Restated Credit Agreement or any other Loan
Document for the benefit of the Revolving Administrative Agent and the Term
Administrative Agent, any other Agent or any other Agent-Related Person. Without
limiting the foregoing, the New L/C Issuer, the Swing Line Lender and each
Refinancing Lender party hereto (i) acknowledges that it has made its own
analysis and decision to enter into the Restated Credit Agreement, this
Amendment and the other Loan Documents, and that neither the Amendment Arrangers
nor any other Amendment Arranger Related Person has made any express or implied
representation or warranty, or shall be deemed to have any responsibility or
duty, with respect to the completeness, sufficiency or performance thereof and
(ii) by delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Revolving Administrative Agent and the Term Administrative
Agent or the Amendment Arrangers on the Sixth Amendment and Restatement
Effective Date pursuant to the terms hereof.

(e) Effective upon the effectiveness of this Amendment and the obligations of
the Refinancing Term Lenders to make Refinancing Term Loans and the obligations
of the Refinancing Revolving Credit Lenders to provide Refinancing Revolving
Credit Commitments, the Borrower will be deemed to have given notice of (i) the
prepayment in full on the Sixth Amendment and Restatement Effective Date of the
Existing Revolving Loans and any other Loans (as defined in the Existing Credit
Agreement) then outstanding and (ii) the termination of the Revolving Credit
Commitments and the Synthetic L/C Commitments (each as defined in the Existing
Credit Agreement), in each case in accordance with this Amendment, and the
Existing Required Lenders, the Existing Administrative Agent, the L/C Issuers
(as defined in the Existing Credit Agreement) and the Swing Line Lender (as
defined in the Existing Credit Agreement) waive any requirement for any other
notice of such prepayment and termination.

SECTION 10. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

 

10



--------------------------------------------------------------------------------

SECTION 11. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS
INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO (OTHER THAN
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRAVELPORT LLC, as Borrower, By   /s/ Rochelle J. Boas   Name: Rochelle J. Boas
  Title: Authorized Person

 

TRAVELPORT LIMITED, as Holdings, By   /s/ Rochelle J. Boas   Name: Rochelle J.
Boas   Title: Senior Vice President & Assistant Secretary

 

WALTONVILLE LIMITED, as Intermediate Parent, By   /s/ Rochelle J. Boas   Name:
Rochelle J. Boas   Title: Director

 

TDS INVESTOR (LUXEMBOURG)

S.À R.L., as TDS Intermediate Parent,

By   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title: Manager



--------------------------------------------------------------------------------

 

UBS AG, STAMFORD BRANCH, individually and as Existing Administrative Agent,
Collateral Agent and Existing L/C Issuer under the Existing Credit Agreement and
Revolving Administrative Agent and Collateral Agent under the Restated Credit
Agreement,   By  

/s/ Joselin Fernandes

 

Name: Joselin Fernandes

 

Title: Associate Director

 

By  

/s/ David Urban

 

Name: David Urban

  Title: Associate Director

 

UBS LOAN FINANCE LLC, as Swing Line Lender,   By  

/s/ Joselin Fernandes

 

Name: Joselin Fernandes

 

Title: Associate Director

 

By  

/s/ David Urban

 

Name: David Urban

 

Title: Associate Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, individually and as Term Administrative Agent and New L/C
Issuer under the Restated Credit Agreement,   By  

/s/ Judith E. Smith

 

Name: Judith E. Smith

 

Title: Authorized Signatory

 

By  

/s/ Michael O’Donofrio

 

Name: Michael D’Onofrio

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

to the Sixth Amendment and Restatement Agreement

Refinancing Revolving Credit Commitments

 

Refinancing Revolving Credit Lenders

   Refinancing Revolving Credit
Commitments  

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000   

Deutsche Bank AG

   $ 25,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000   

NZC Guggenheim Fund LLC

   $ 20,000,000   

UBS AG, Stamford Branch

   $ 25,000,000   

TOTAL

   $ 120,000,000   

Refinancing Term Commitments

 

Refinancing Term Lenders

   Refinancing Term
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 1,013,722,741.24   

[On file with Term Administrative Agent]

   $ 540,077,258.76   

TOTAL

   $ 1,553,800,000.00   



--------------------------------------------------------------------------------

SCHEDULE B

to the Sixth Amendment and Restatement Agreement

Pay-Out Amount

 

Tranche B Dollar Term Loans

   $ 1,064,370,177.41 1 

Tranche S Term Loans

   $ 136,792,213.14   

Revolving Credit Loans

   $ 82,500,000.00   

Synthetic L/C Loans

   $ 13,207,786.85   

Accrued Interest, fees and expenses

   $ 16,281,656.30   

Euro Term Loans

   € 214,948,533.93   

Accrued Interest, fees and expenses

   € 2,622,851.94   

 

1  Includes $540,077,258.76 of Tranche B Dollar Term Loans that shall be settled
on a cashless basis on the Sixth Amendment and Restatement Effective Date by the
allocation to the lenders thereof of Refinancing Term Loans in an aggregate
principal amount equal to $540,077,258.76.



--------------------------------------------------------------------------------

SCHEDULE 7A

to the Sixth Amendment and Restatement Agreement

Post-Closing Collateral Documents

 

Name of Document

   Governing
Law

First Amendment to Letter of Guarantee granted by Travelport Brasil Soluções em
Viagens Ltda. in favor of UBS AG, Stamford Branch, as Agent.

   Brazil

Second Amendment to Private Guarantee Agreement dated as of June 25, 2012,
between Travelport Hellas Services of International Travel Information Single
Member Eteria Periorismenis Efthinis and UBS AG, Stamford Branch, as Prime
Creditor.

   Greece

First Amendment and Restatement Agreement to the Share Pledge Agreement dated
June 25, 2012, among Travelport (Luxembourg) S.À R.L., UBS AG, Stamford Branch,
as Pledgee, and Travelport Italia S.R.L.

   Italy

First Amendment and Restatement Agreement to the Guarantee Agreement dated June
25, 2012, between UBS AG, Stamford Branch, as Collateral Agent, and Travelport
Italia S.R.L.

  

Amendment Agreement Relating to a First Ranking Security Interest Agreement
dated 25 June 2012, between Travelport (Bermuda) Ltd. and UBS AG, Stamford
Branch, as Secured Party. (Travelport Jersey 3)

   Jersey

Amendment Agreement Relating to a First Ranking Security Interest Agreement
dated 25 June 2012, between Travelport (Bermuda) Ltd. and UBS AG, Stamford
Branch, as Secured Party. (Travelport Jersey 2)

  

Amendment Agreement Relating to a First Ranking Security Interest Agreement
dated 25 June 2012, between Travelport (Cayman) Ltd. and UBS AG, Stamford
Branch, as Secured Party. (Travelport Jersey 2)

  

Share Pledge Agreement, among Waltonville Limited, UBS AG, Stamford Branch, as
Pledgee, and TDS Investor (Luxembourg) S.À R.L.

   Luxembourg

Share Pledge Agreement, among Travelport (Bermuda) Ltd., UBS AG, Stamford
Branch, as Pledgee, and Travelport (Luxembourg) S.À R.L.

  

Share Pledge Agreement, among Travelport, LP, Travelport (Luxembourg) S.À R.L.,
UBS AG, Stamford Branch, as Pledgee, and Travelport Investor (Luxembourg)
S.E.C.S.

  

Share Pledge Agreement, among Travelport (Luxembourg) S.À R.L., UBS AG, Stamford
Branch, as Pledgee, and Travelport Investor (Luxembourg) S.À R.L.

  

Deed Poll of Release executed by UBS AG, Stamford Branch, as Collateral Agent,
in favour of Travelport (Luxembourg) S.à r.l., Travelport (Bermuda) Ltd.,
Travelport Jersey 3 Limited, and Travelport Limited.

   United
Kingdom

First Lien Share Charge Agreement between Travelport (Luxembourg) S.à r.l.,
Travelport (Bermuda) Ltd., Travelport Jersey 3 Limited, and Travelport Limited
as Chargors and UBS AG, Stamford Branch, as Collateral Agent.

  